Title: To James Madison from John Armstrong, Jr., 15 November 1807
From: Armstrong, John, Jr.
To: Madison, James



Triplicate.
Sir,
Paris 15th. Nov. 1807.

The Emperor left Fontainebleau yesterday; it is said, for Italy, Spain & Portugal.  In each of those places great changes are predicted.  Genoa and Piedmont are to be added to the Kingdom of Italy, which on the other hand, looses Venice, and its dependencies.  These with a part of Etruria, and something on the Eastern Side of the Adriatic, are to form a Grand Duchy for Beauharnois.  The residue of Etruria will be added to the Principality of Piombino, and the papal territories to those of Naples.  St. Peter himself, relieved from the cares of wordly domination, will be located at Turin, with duties merely Sacerdotal, the new title of Grand patriarch of the Western church, and an annual revenue of three millions of francs.  Of this arrangement nothing is certain, excepting the appropriation of Toscany, and I can guarantee as little the truth of what follows, viz: that Napoleon is about to separate from his present wife; that he will take in her stead, the Princess Maria Pulowna of Russia; that this measure is adopted at the instance of his Council, who see in it all that is necessary to render permanent the present Dynasty; that the constitution of Italy is about to be accomodated to this change and so as to let in the present Empress, as Queen in her own right, with the reversion to her son; that Portugal, taken from the Braganzas, may be lent to the Children of the Toscan house, and that the Bourbons (of Spain) are at last to make way for Lucian Bonaparte; who is at present or  is  the Queen Regent of Etruria I repeat, that I cannot vouch for the truth of all this intelligence, but I can assure you of my  What will become of the Royal houses of Portugal and Spain?  I know not.  By the way I consider this question as of no small interest to the U. S.  If they are sent to America, or are even permitted to withdraw thither, we may conclude, that the Colonies which excite the Imperial  and which are in its  to Etruria are not in favor  our side of the Atlantic If on the other hand, they are retained in Europe, it will only be as hostages for the eventual delivery of their colonies, and then (at the distance of three Centuries) may be acted over again the tragedy of the Incas with some few alterations of scenery and names.  But to return to my narration.  It may be readily supposed, that in the midst of movements so great, it has not been easy to attract to our comparatively little business, the attention it so well merited from its’ importance to us.  On one branch of it however something has been decided, for which (tho’ not yet officially communicated) it becomes the principal object of this letter to prepare you.  We are it seems to be invited to make common cause against England, and to take the guarantee of the Continent for a maritime peace which shall establish the principle of free ships free goods.  It is not for me to examine this policy in all its bearings.  This you will do much better than I can, but it is my duty to suggest, that the adoption of it by Russia is not yet ascertained, and that untill it is ascertained, our consent would be at least premature.  It is indeed true, that appearances indicate an uncommon degree of cordiality between the two Emperors, but as these appearances may be altogether Studied and theatrical, and if so, could prove exactly the reverse of what was intended they should prove, the safest course will be to await, (what cannot be long delayed), an open declaration on the part of Russia.  Should this be as decisively on the side of France, as is expected here, the question on our part will no doubt be much simplified in one respect, but will it not be made more difficult in another?  We shall certainly be more a match for Britain, and shall probably sooner and better accomplish the particular objects we have in view, but on the other hand, will we not by connecting ourselves with this vast combination, be compelled to pursue objects far beyond, and perhaps very different from our own?  This is a danger inherent in the case, which of course cannot be too well considered.  Fortunately for us, our distance alone furnishes reasons abundantly sufficient against a coalition with European powers for general objects, And, if properly urged, cannot fail to satisfy them that tho’ compelled by the folly or injustice of England to come to blows with her, we shall do right, both as it regards them and ourselves, to pursue our own objects merely by our own means.  Nor is this opinion entirely unconnected with either the demarcation of Louisiana, or the transfer to us of the Floridas.  On both these points france has done, I fear, all you have to expect from her.  With regard to the first, she could not but acknowledge the authority of the Act of Lewis the 14, and that the limits provided by it were those she would herself have contended for, had she proceeded to settle with Spain this question in her own right.  It cannot however have escaped you, that in doing even this, she has sought to evade the regular conclusion from the fact, and on the whole, that she endeavors to leave the western boundary nearly as unsettled as before.  Such was not her conduct with regard to the Eastern boundary: on that point the explanations given both to Spain and the U. S. were prompt, full, and distinct; in a word, they left no room to doubt either her wishes, or her determination to maintain them.  On the 2d. point she has been repeatedly urged to interpose her good offices, and in a way, that should secure an amicable arrangement between us and her ally, to which She has sometimes so answered, as would have justified us in believing, that she had actually and seriously bent herself to this object.  None of those promises appear however to have been fulfilled, and latterly, she has become even sparing of her promises.  The fact appears to be I communicate with the most intimate conviction of its truth that some  enters into the weakness of the Emperor and perceive that he was only happy in giving a little more circumference to  seized the moment  and relative to the U. States said  "these are destined to form the last labor of the Modern Hercules.  The triumph over England cannot be complete, so long as the Commerce and Republicanism of this Country be permitted to exist.  Will it then be wise to insulate it?  To divest yourselves, or your allies of those points which would place you at once in the midst of it?  With what view was it that after selling Louisiana, attempts were made by France to buy the Floridas from Spain?  Was it not in the anticipation of events which may make necessary to you a place in the neiborhood of these States?  A point on which to rest your political lever?  Remember that Archimedes could not move the world without previously finding a resting place for his rew: Instead therefore of parting with the Floridas I would suggest, whether we should not make the repossession of Canada a condition of a peace with England?  The conception itself and the manner in which it was presented, struck the Emperor forceably.  He mused a moment upon it and then in a war like most peremptory ordered  should not go on. I have no doubt but that you will think with me that this anecdote is highly important and that if such  the views of the E___r it becomes us to pause at least with regard to the measures we employ on the present occasion.  Ought they not to be taken with a view to the dangers which menace us from all quarters?  Would any single measure accomplish so much for us as a general embargo?  Ought not this to be accompanied by an attack to the North on Canada & N. S. & to the South on the Floridas? The embargo & Southern expedition would pass for measures taken strictly agst G. B. that agst US. Floridas as one; under all circumstances, of fair and regular precaution against the same power.
To these measures you may see objections that I do not, but be assured, that if executed with promptitude and spirit, they would do more to preserve inviolate your peace and happiness, than all the parchment and diplomacy of both hemispheres put together.  One other trial of Strength with an European power puts down all the ridiculous calculations of their projectors for-ever.  I have the honor to be Sir, with very high consideration, your most obedient, & very humble Servant,

John Armstrong

